[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION OF DONALD W. UTZ MOTION OF AUGUST 19, 1991
The court rules as follows: As to petitioner's request number one (#1) denied. Numbers two and three are treated as one item. The court has carefully reviewed the file and finds that the only motion not addressed by the court in writing, is Motion #142.00. That motion is entitled, Motion for Arrest of Judgment and/or Set Aside Verdict. Basically, in paragraph 1 there was a request for an oral argument. Paragraph 2 requested an oral argument and paragraph 3 requested the filing of a brief at a later date.
This court brought Donald W. Utz down to the proceedings before the court by appropriate order of the court. The court was under no obligation to bring down Mr. Utz since he was represented by counsel. The court, however, felt that the interests of justice were best served by allowing the defendant to address the court himself. Effectively, this motion was granted since Mr. Utz did address the court concerning all of the issues set forth in the Motion for Arrest of Judgment and/or Set Aside Verdict. This motion was not brought to the attention of the court at the time Mr. Utz addressed the court, and as is the practice in many situations, motions filed are not often claimed or acted on when they are either resolved by actions of the court or actions of the parties. The court felt no obligation to rule on this motion. The court states for the record, however, that it effectively granted the oral arguments requested in Motion 142.00. Any other relief sought therein was denied. CT Page 8686
This court finds no other relief deemed just and equitable.
KARAZIN, JUDGE.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 8688